Citation Nr: 0622286	
Decision Date: 07/27/06    Archive Date: 08/10/06

DOCKET NO.  00-23 153	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to basic eligibility for Department of Veterans' 
Affairs (VA) benefits.


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Esq.


ATTORNEY FOR THE BOARD

D. Hachey, Associate Counsel







INTRODUCTION

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 1999 rating decision of the 
VA Regional Office in Cleveland, Ohio (the RO).

Procedural history

In July 1999, the RO received the appellant's claim of 
entitlement to service connection for hearing loss based on 
active duty service as a Merchant Marine during World War II 
as part of the crew of the Lake Charles Victory troop ship.  
The September 1999 rating decision denied the claim on the 
basis that the appellant's dates of service as a Merchant 
Marine did not qualify him for entitlement to VA disability 
compensation benefits.  The appellant perfected an appeal of 
that decision.

The Board subsequently denied the appellant's claim in a 
March 2002 decision, essentially finding that, based in his 
dates of service as a Merchant Marine, the appellant was not 
a veteran as that term is defined by the regulations, and was 
therefore not eligible for VA disability benefits.  The 
appellant duly perfected an appeal of the Board's decision to 
the United States Court of Appeals for Veterans Claims 
(the Court).

In a September 2004 decision, the Court vacated the Board's 
March 2002 decision and remanded the case for further 
development and readjudication.  The content of the Court's 
decision will be discussed in greater detail below.  The 
Board believes that a remand of the case is in order so that 
additional development can be accomplished in light of the 
Court's decision.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.



REMAND
The appellant and his attorney have forwarded two theories as 
to why the appellant meets the threshold criteria for basic 
eligibility for VA benefits.  First, the appellant claims 
that he had active duty service in the United States Coast 
Guard beginning in August 1945.  Second, the appellant 
contends that he performed qualifying active duty service as 
a Merchant Marine beginning in July 1945.  
Basic eligibility for VA benefits is based on statutory and 
regulatory provisions that define an individual's legal 
status as a "veteran of active military, naval or air 
service."  38 U.S.C.A. § 101(2), (24) (West 2002); 38 C.F.R. 
§§ 3.1(d), 3.6 (2005).  Full-time duty in the United States 
Coast Guard qualifies a claimant as a "veteran of active 
military, naval or air service."  38 C.F.R. §§ 3.1(a), 
3.6(b)(1) (2005).  In addition, the law and regulations 
provide that certain individuals and groups are considered to 
have performed active military, naval, or air service for 
purposes of VA benefits.  38 C.F.R. § 3.7 (2005).  Under 38 
C.F.R. § 3.7, certain Merchant Seamen and American Merchant 
Marines are considered to have had active service.  
Specifically, American Merchant Marines in Oceangoing Service 
during the period of armed conflict between December 7, 1941, 
and August 15, 1945, are considered to have had active 
service.  38 C.F.R. § 3.7(x)(15) (2005).  
As alluded to in the Introduction, the Board denied the 
appellant's claim in March 2002 primarily because the 
appellant's DD 214 did not establish any service with the 
Coast Guard and reflected dates of service as Merchant Marine 
which were outside of those outlined in 38 C.F.R. 
§ 3.7(x)(15) (i.e. service between December 7, 1941 and 
August 15, 1945).  The Court's September 2004 decision, 
however, found the Board's analysis to be deficient in 
several respects.  The Court specifically determined that the 
Board failed to adequately address various evidence submitted 
by the appellant pertaining to his possible service in the 
Coast Guard or service as a Merchant Marine prior to August 
16, 1945, and further failed to undertake additional 
development in attempt to verify the appellant's actual dates 
of service.

In this regard, the Court specifically noted that the 
appellant submitted several documents which could potentially 
serve to establish his service in the Coast Guard or service 
as a Merchant Marine prior to August 16, 1945.  Such evidence 
includes (1) three certificates of discharge from the Coast 
Guard indicating, respectively, shipment dates for the 
appellant of August 28, 1945, September 22, 1945, and 
November 12, 1945, and discharge dates of September 21, 1945, 
October 14, 1945, and March 6, 1946; (2) a Coast Guard 
"Merchant Seaman's Certificate of Identification"; (3) a 
"Record of Service" reflecting, inter alia, that the 
appellant enrolled on July 3, 1945, reported to training on 
July 5, 1945, transferred to the "Am[erican] Navigator" 
training ship for three weeks on July 22, 1945, and reported 
for additional training on August 21, 1945; (4) a Coast Guard 
"Certificate of Service"; (5) a "Certificate of 
Graduation" from the U.S. Maritime Service Training Station 
dated August 28, 1945; (6) a U.S. Maritime Service "Release 
from Active Duty" form that notes that the appellant had 
enrolled on July 3, 1945, and had "been released from active 
duty" on August 28, 1945, and "placed in an inactive status 
in the United States Maritime Service"; and (7) a 
"Certificate of Substantially Continuous Service" in the 
U.S. Merchant Marine that reflects that the appellant "ha[d] 
completed a period of substantially continuous service in the 
United States Merchant Marine . . . commenc[ing] on July 3, 
1945[,] and terminat[ing] on July 3, 1947."  

In light of the submission of these documents, the Court 
directed that "VA is required to request or obtain 
verification from the service department as to whether the 
appellant had full-time service in the U.S. Coast Guard at 
any time."  Frasure v. Principi, 18 Vet. App. 379, 390-392 
(2004).  The Court further noted that in conducting 
additional verification efforts, "VA must help the appellant 
obtain legible copies of his Coast Guard Merchant Seaman's 
Certificate of Identification and Coast Guard Certificate of 
Service."  Id. at 393-394.  Accordingly, the case must be 
remanded so that the RO can undertake additional verification 
efforts with the Coast Guard in attempt to accurately verify 
the appellant's potential service with that organization.  
Legible copies of the aforementioned documents should also be 
requested.

The Court also noted that the Board did not adequately 
address weather, in light of the documents submitted by the 
appellant possibly reflecting dates of Merchant Marine 
service prior to August 16, 1945 (including the appellant's 
Merchant Seaman's Certificate of Identification, his Coast 
Guard Certificate of Service, his Certificate of Graduation 
for the U.S. Maritime Service Training Station, and his 
Record of Service showing transfer to the American Navigator 
training ship in July 1945), VA had reconciled these 
documents with the DD 214 issued by the Secretary of Defense.  
In this regard, the Court noted that the DD 214 issued to the 
appellant may have been issued solely for the purpose of 
establishing dates of active-duty service for eligibility for 
cemetery or burial benefits.  Were that the case, the Court 
explained, showing Merchant Marine service before August 16, 
1945 would have been irrelevant, as entitlement to cemetery 
or burial benefits requires only that a claimant have served 
in the Merchant Marine sometime between December 7, 1941 and 
December 31, 1946.

Because the appellant's DD 214 may have been issued for the 
limited purpose of establishing entitlement to burial 
benefits, and in light of the documents submitted by the 
appellant possibly reflecting dates of Merchant Marine 
service prior to August 16, 1945, the Court concluded that VA 
must "request that the Secretary of Defense reconcile the 
appellant's DD Form 214 with the evidence reflecting his 
possible service in the Merchant Marine prior to August 16, 
1945."  Frasure, 18 Vet. App. at 394.  Accordingly, remand 
of the case is also necessary so that such can be 
accomplished.

Finally, the Court noted that on remand, the Board must 
ensure compliance with the provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA requires VA to 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence not 
previously provided to VA that is necessary to substantiate 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  See 38 U.S.C.A. 
§ 5103 (West 2002); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002) [a letter from VA to an appellant describing 
evidence potentially helpful to the appellant but not 
mentioning who is responsible for obtaining such evidence did 
not meet the standard erected by the VCAA].

After a careful review of the record, the Board notes that 
there has been no VCAA compliance letter issued regarding the 
issue on appeal.  Accordingly, the Board must remand the case 
to so that the appellant can be provided with adequate notice 
under the VCAA.

Accordingly, for the reasons stated above, the case is 
REMANDED to the Veterans Benefits Administration (VBA) for 
the following actions:

1.  VBA should send the appellant and his 
attorney a VCAA notice letter regarding 
the issue on appeal.  Such letter should 
identify the kind of evidence needed to 
substantiate the claim, and should inform 
the appellant of what evidence he is 
required to provide and what evidence 
will be obtained by VA.  The letter 
should also inform the appellant that he 
should provide any evidence in his 
possession pertaining to the claim.  

2.  After obtaining any additional 
information or evidence from the 
appellant in response to the VCAA letter, 
VBA should verify the appellant's dates 
of service, if any, with the Coast Guard.  
Copies of the documents mentioned in the 
body of the Board's remand which are 
numbered (1)-(7) should be provided to 
the Coast Guard to assist in determining 
the appellant's potential dates of 
service.  

3.  VBA should also request from the 
Coast Guard, or other appropriate agency, 
legible copies of the appellant's Coast 
Guard Merchant Seaman's Certificate of 
Identification and Coast Guard 
Certificate of Service.  Any copies so 
obtained should be associated with the 
appellant's claims file.  If such 
documents cannot be obtained or are 
otherwise unavailable, any attempts to 
secure them should be documented in the 
claims file.

4.  VBA should also contact the Office of 
the Secretary of Defense, or other 
appropriate office within the Defense 
Department, to request verification of 
the appellant's actual dates of service 
as a Merchant Marine.  Copies of the 
documents mentioned in the body of the 
Board's remand which are numbered (1)-(7) 
should be provided to such office to 
assist in determining the appellant's 
potential dates of service.  Such office 
should be asked to reconcile any dates of 
Merchant Marine service provided with the 
aforementioned documents.  If the Defense 
Department office contacted determines 
that the appellant did not have Merchant 
Marine service prior to August 16, 1945, 
VBA should request that such office 
provide a statement noting that they are 
the appropriate office designated by the 
Secretary of Defense to handle such 
request.

5.  VBA must then readjudicate the issue 
on appeal.  If the benefit sought on 
appeal remains denied, the appellant and 
his attorney should be provided with a 
supplemental statement of the case and 
given an appropriate opportunity to 
respond.  The case should then be 
returned to the Board, if otherwise in 
order.

The purpose of this REMAND is to obtain additional evidence 
and to ensure that the appellant is afforded all due process 
of law.  The Board intimates no opinion, either factual or 
legal, as to the ultimate conclusion warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Steven L. Cohn
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



